EXHIBIT 10

 

[Alcoa logo]     

Alcoa Inc.

 

390 Park Avenue

New York NY 10022 – 4608 USA

Tel: 1 212 836 2600

Fax: 1 212 836 2809

July 23, 2013

Nick Ashooh

HAND DELIVERED

Dear Nick:

As a follow up to our discussions, effective September 1, 2013, you will
relinquish your duties as Vice President, Corporate Affairs. From today through
that date, you will provide transition services as directed by Klaus Kleinfeld
or me. This letter sets forth our understanding regarding the terms of your
separation, which are subject to Compensation & Benefits Committee approval at
their July 25 meeting.

In consideration for your acceptance of this agreement:

 

a) Through January 31, 2014, you will remain on payroll and be covered for full
benefits. As of February 1, 2014, you will remain covered under your elected
health care benefits (medical, prescription drug, dental and vision) through
December 31, 2014. You will be provided this continuation of benefits upon the
same terms and conditions as set forth in the health care plan for active
salaried employees.

 

b) In order to assist you with your transition to employment outside of Alcoa,
you will receive a one-time, lump sum payment equivalent to 7 months’ base
salary ($239,167) less applicable federal, state and local taxes. This will be
paid at the end of February 2014. You will not be entitled to any other
severance payments under any severance or separation plan or program of the
company.

 

c) You will receive twelve (12) months of Key Executive Service VIP outplacement
assistance provided by Right Management Consultants.

 

d) Upon the Company’s determination that 2013 variable compensation will be
awarded to eligible participants, you will be eligible to receive a prorated
Incentive Compensation award, payable in January 2014, based on your service
through August 31, 2013.

As part of this agreement you are expected to honor the terms contained within
the Non-Competition Agreement that you signed on January 18, 2010. A copy is
attached for your reference.

You agree to keep completely confidential the terms of this agreement and will
not disclose, directly or indirectly, any such information to any person or
entity or otherwise except to your spouse, your attorney, accountant, tax
advisor and financial advisor (who shall each also be



--------------------------------------------------------------------------------

Nick Ashooh

July 2013

Page 2

 

bound by this agreement), or as may be required by law or subpoena. In addition,
you agree not to do or say anything that reasonably may be expected to have the
effect of disparaging Alcoa, its affiliates, officers, employees, directors, or
agents, or their products or services or diminishing or impairing good will and
reputation. Likewise, Alcoa will not make any similar comments regarding your
character, professionalism, or career at Alcoa.

Furthermore, in consideration of the Company providing you with payments and
benefits as set forth in paragraphs a) through d) above, you do release the
Company and its officers, employees, directors and agents for yourself, your
heirs, executors and assigns from and against all claims of continued
employment, causes of action (including, but not limited to, any claims you have
had at any time to the date of your signing this agreement under Title VII of
the Civil Rights Act of 1964, Age Discrimination in Employment Act, Employees
Retirement Income Security Act, Americans with Disabilities Act, Rehabilitation
Act, Family and Medical Leave Act, any federal, state or local civil rights
laws, tort or contract claims, or any Alcoa internal employment dispute
process); damages, liabilities, expenses and costs whatsoever arising by reason
of your employment by the Company.

This letter sets forth your specific rights and your release of any and all
legal claims you have against the Company. You understand that you may have your
own attorney review this letter. In order for you to have time to pursue such a
review if you choose to do so, I will leave the offer contained in this letter
open for twenty one (21) days from the date of this letter. If you choose to
accept the offer contained in this letter, please sign and date both copies of
this letter in the spaces provided below and return one copy to me. You may
revoke your acceptance of this offer by written notice given within seven
(7) days from the date you sign this letter.

Please let me know if you have any questions. I wish you success in the future.

 

Sincerely, Alcoa Inc. By  

/s/ Michael T. Barriere

  Michael Barriere, Vice President Human Resources

Agreed to and accepted this 24th day of July, 2013

 

By  

/s/ Nicholas J. Ashooh

  Nick Ashooh